 



Exhibit 10.51
Date:
Re: Modification of Employment Agreement
Dear [Employee]:
Certain modifications to the Employment Agreement by and between you and TALX
Corporation, dated                     , (“Employment Agreement”) are necessary
in order for you to avoid the adverse tax consequences and penalties associated
with noncompliance with the nonqualified deferred compensation rules under
Section 409A of the Internal Revenue Code of 1986, as amended (“Code”) and the
regulations promulgated thereunder. This letter will modify your Employment
Agreement as follows:

1.   Unless your Employment Agreement specifies a fixed date for the payment of
any severance benefits, such benefits shall be paid on the date of your
termination of employment from the Company. If the severance payment is to be
made over a period of time, such payments shall be made at regular intervals
coinciding with the Company’s regular payroll practice, with the first such
payment to be made with respect to the first payroll period immediately
following your termination of employment.   2.   In all cases in which amounts
are payable upon a fixed date, payment is deemed to be made upon the fixed date
if the payment is made on such date or a later date within the same calendar
year or, if later, by the 15th day of the third calendar month following the
specified date.   3.   Notwithstanding anything herein to the contrary, in the
event you are determined to be a “Specified Employee” as defined in Code
Section 409A and the regulations promulgated thereunder and you become entitled
to any severance payments under your Employment Agreement due to your
termination of employment for any reason other than death or disability,
commencement of such severance benefits shall, to the extent necessary to avoid
adverse consequences under Code Section 409A occur as follows:

  (a)   Any benefits otherwise payable within the first six months of your
termination of employment shall be delayed. On the first business day of the
seventh month immediately following the date of your termination of employment,
payment of the aggregate amount of the delayed cash payments shall be paid in a
lump sum, plus interest.     (b)   With respect to the continuation of any
Company-paid employee benefits (or premiums paid by the Company for similar
coverage) beyond your date of termination, you must pay the cost of such
coverage for the first six (6) months following your termination of employment.
You shall be reimbursed for such amounts with interest in a lump sum payment on
the first business day of the seventh month following your termination of
employment.     (c)   Reimbursement of any out-of-pocket expenses related to
outplacement services shall be made in a lump sum on the first day of the
seventh month following your termination of employment.

 



--------------------------------------------------------------------------------



 



Exhibit 10.51

4.   Payment of any Gross-Up Payment specified in your Employment Agreement
shall, subject to Paragraph 3 above, be made as follows:

  (a)   With respect to the Gross-Up Payment for any anticipated Excise Tax
calculated at the time of your termination of employment, payment shall be made
on the fifth business day immediately following the determination of the amount
of your anticipated Excise Tax liability.     (b)   If the amount of your
anticipated Excise Tax liability as determined at the time of your termination
results in a Gross-Up Payment insufficient to satisfy your actual Excise Tax
liability, payment of any additional Gross-Up Payment to reconcile such
deficiency shall be made in the third calendar year following the calendar year
in which your termination of employment occurs unless such Gross-Up Payment can
be paid within sixty (60) days after the end of the calendar year in which your
termination of employment occurs.

The Company intends for your Employment Agreement to be administered in
compliance with Code Section 409A and the regulations promulgated thereunder.
Accordingly, your Employment Agreement may be further modified to the extent
necessary for you to avoid any adverse tax consequences, retroactively if
necessary. Please confirm your acceptance of these modifications to your
Employment Agreement by signing below.
TALX Corporation

         
By:
       
 
 
 
     William W. Canfield    
 
       President and Chief Executive Officer    

BY SIGNING THIS MODIFICATION OF THE EMPLOYMENT AGREEMENT, I AM ACKNOWLEDGING
THAT I (A) HAVE RECEIVED A COPY OF THIS MODIFICATION TO THE EMPLOYMENT AGREEMENT
FOR REVIEW AND STUDY BEFORE SIGNING IT; (B) HAVE READ THIS MODIFICATION TO THE
EMPLOYMENT AGREEMENT CAREFULLY BEFORE SIGNING IT; (C) HAVE HAD SUFFICIENT
OPPORTUNITY BEFORE SIGNING THIS MODIFICATION TO THE EMPLOYMENT AGREEMENT TO ASK
ANY QUESTIONS; AND (D) UNDERSTAND MY RIGHTS AND OBLIGATIONS UNDER THIS
MODIFICATION TO THE EMPLOYMENT AGREEMENT. I UNDERSTAND THAT THE EMPLOYMENT
AGREEMENT WHICH IS AMENDED BY THIS MODIFICATION CONTAINS A BINDING ARBITRATION
PROVISION THAT CAN BE ENFORCED BY THE PARTIES. ACCEPTED AND AGREED THIS ___ DAY
OF ________, 2007.

         
 
[Employee Name]
       

 